Citation Nr: 1753635	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  14-19 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened, and the appeal is granted to this extent only.

Entitlement to service connection for bilateral hearing loss is granted.





FINDINGS OF FACT

1.  In an unappealed rating decision dated in February 1993, service connection for bilateral hearing loss was denied on the basis that it was not related to the Veteran's active service.  Evidence received since the February 1993 rating decision includes the Veteran's lay statements, testimony, and medical evidence; this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

2.  Bilateral hearing loss has been linked by a medical professional to his active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R.    § 3.156 (2017).

2.  The criteria for service connection for bilateral hearing loss have been met.      38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


WITNESSES AT HEARING ON APPEAL

Veteran and a witness


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from August 1978 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.

This matter was before the Board in November 2015, when it was remanded to schedule a hearing before the Board.

The Veteran testified before the undersigned in May 2017; a transcript of that hearing is of record.

1.  New and Material Evidence 

The Veteran filed a request to reopen his claim for entitlement to service connection for bilateral hearing loss in May 2010.  His claim was previously denied in a February 1993 rating decision.

At the time of the February 1993 denial, evidence of record included VA and private medical treatment records, VA examinations, and service treatment records (STRs).

Since the last final denial, evidence added includes the Veteran's statements, hearing testimony, and additional medical evidence. 

Based on a review of this new evidence, some cited below, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156 (a) have been satisfied, and the claim for service connection for bilateral hearing loss is reopened.   

2.  Bilateral Hearing Loss 

The Veteran contends that his bilateral hearing loss is related to his active service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran's current diagnosis of bilateral hearing loss either began during active service, or is etiologically related to an in-service disease or injury.  

The Board finds that competent, credible, and probative evidence establishes that bilateral hearing loss is etiologically related to the Veteran's active service.

The Veteran has a current diagnosis of bilateral hearing loss.  Thus, the first element of service connection is met.

As to the issue of an in-service incurrence, the Veteran's service personnel records (SPRs) show that he served as armor crew.  The Veteran testified that he served on a tank crew, and experienced ongoing hazardous noise exposure.

Turning to whether there is a medical nexus, a medical professional, after reviewing the Veteran's claims file and all medical records in evidence, has stated that the Veteran's diagnosed bilateral hearing loss "more likely than not" had its onset during the Veteran's military service.   See June 2014 private treatment records.

As such, the Veteran's claim of entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	A.Lech, Counsel 

Department of Veterans Affairs


